DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.
Status of the Claims
3.	The status of the claims as filed in the reply dated 7/26/2022 are as follows:
	Claims 2, 5, and 6 are amended,
	Claims 1-9 are currently pending. 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 2, 4, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai (Japanese Patent Publication JP3197757U, previously cited).

Regarding claim 1, Lai discloses a heat dissipation connection structure of handheld device (figs 8-9), comprising:
an internal frame main body (51’’) defining an aperture (52’’) with a periphery, the internal frame main body surrounding the aperture, and
a two-phase flow heat exchange unit (11’’) disposed in the aperture, a periphery of the two-phase flow heat exchange unit being bonded to the periphery of the aperture with a structure member (91).
The limitation of the structure member being “injection molded” is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 2, Lai further discloses wherein the structure member (91) being formed to connect the internal frame main body (51’’) with the two-phase flow heat exchange unit (11’’).
The limitations of wherein the injection molding structure member is a structure member made by means of integral insert injection molding, the outer frame main body and the two-phase flow heat exchange unit being together placed into an injection mold for integral injection molding is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 4, Lai further discloses wherein the two-phase flow heat exchange unit (11’’) is a flat-plate heat pipe (such as described in ¶0011). 

Regarding claim 5, Lai further discloses wherein the internal frame main body (51’’) and the two-phase flow heat exchange unit (11’’) are made of the same material or different materials (as they have to be one of the two).

Regarding claim 7, Lai further discloses wherein the two-phase flow heat exchange unit (11’’) has at least one airtight chamber, a capillary structure being disposed in the airtight chamber, a working fluid being filled in the airtight chamber (such as described in ¶0011).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai alone.

Regarding claim 3, Lai discloses all previous claim limitations. However, Lai does not explicitly disclose wherein the structure member (91) is made of plastic or metal. However, the Examiner takes Official Notice that it well known in the art of handheld devices to have such structure members to be made of either plastic or metal, as these provide good protection for the device and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Lai to have the structure member be made of plastic or metal. 

8.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai as applied to claim 1 above, and further in view of Sato (Japanese Patent Publication JP2017025365A, previously cited).

	Regarding Claim 6, Lai discloses all previous claim limitations. However, Lai does not explicitly disclose wherein the two-phase flow heat exchange unit is made of copper, aluminum, stainless steel, ceramic, copper alloy, aluminum alloy, commercial pure titanium and titanium alloy. However, the Examiner takes Official Notice that it is old and well known in the art of heat pipe to have the outer shell be made of copper or aluminum as they provide good thermal performance and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Lai to have the heat exchanger unit be made of copper or aluminum. However, Inagaki does not explicitly disclose wherein the outer frame main body (111) is made of a material selected from a group consisting of copper, aluminum, stainless steel, ceramic, copper alloy, aluminum alloy, commercial pure titanium and titanium alloy. Sato, however, discloses an outer frame main body (fig 1) which is made of aluminum alloy (page 1, lines 6-7 of translation). Sato teaches that this provide high strength to the outer frame main body (page 7, lines 16-17 of translation). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Inagaki to provide have the outer frame main body made aluminum alloy such as taught by Sato in order to provide high strength to outer frame main body and thus reduce the chance of damage. 

9.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai as applied to claim 1 above, and further in view of Zhang et al. (U.S. Patent Publication No. 2017/0059254, “Zhang”, previously cited).

Regarding Claim 8, Inagaki discloses all previous claim limitations. However, Inagaki does not explicitly disclose wherein the two-phase flow heat exchange unit is at least composed of a first vapor chamber and a second vapor chamber, the first and second vapor chambers being integrally connected with each other by means of the injection molding structure member. Zhang, however, discloses a two-phase flow heat exchange unit (fig 1) which is composed of a first vapor chamber and a second vapor chamber, the first and second vapor chambers being integrally connected with each other (see annotated fig 1 below). Zhang teaches that this allows for the two-phase flow heat exchange unit to operate even if one of the chambers is broken and also enhances the strength of the unit (¶0019). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Inagaki to provide the multiple vapor chambers of Zhang in order to improve the reliability of the device.
The limitation of “by means of the injection molding structure member” in considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).


    PNG
    media_image1.png
    792
    613
    media_image1.png
    Greyscale



10.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai and Zhang as applied to claim 8 above, and further in view of Aoki et al. (U.S. Patent Publication No. 2020/0025460, “Aoki”, previously cited).

Regarding Claim 9, the combination of Lai and Zhang discloses all previous claim limitations. However, they do not explicitly disclose wherein the first and second vapor chambers are respectively made of stainless steel and copper material. Aoki, however, teaches having first and second vapor chambers be made of both stainless steel (for the shell) and copper (for the wick, see ¶0040, ¶0042, ¶0045). It would have been obvious to a person of ordinary skill in the art for Lai, as modified, to have the chambers be made of stainless steel and copper as taught by Aoki in order to optimize the heat dissipation of the device. 
Response to Arguments
11.	Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive.
Applicant argues (pages 5-6) that Lai ‘757 does not teach the two-phase flow heat exchange unit being bonded to the periphery of the aperture of the internal frame main body with an injection molding structure member, the injection molding structure member being formed by means of injection molding. The injection molding structure member is a separate, structural element, therefore “injection molding” as a process is not claimed. The Examiner respectfully disagrees; the structure member 91 of Lai ‘757 is a separate, structural element. Lai does not teach this element being an injection molded member, i.e. a member formed by injection molding. However, as stated in the rejection this is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763